MEMORANDUM **
Pedro Osoria-Flores, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeal’s (“BIA”) order summarily affirming without opinion under 8 C.F.R. § 3.1(e)(4), an immigration judge’s (“IJ”) denial of his application for cancellation of removal. We have jurisdiction to review constitutional claims, even when those claims address a discretionary decision. Ramirez-Perez v. Ashcroft, 336 F.3d 1001, 1004 (9th Cir.2003). We review de novo the due process challenge, Padilla v. Ashcroft, 334 F.3d 921, 923 (9th Cir. 2003), and we deny the petition in part and dismiss it in part.
Osoria-Flores contends that due process requires his case to be remanded to the IJ to permit him to present evidence under the standard for “exceptional and extremely unusual hardship” announced in Matter of Monreal-Aguinaga, 23 I & N Dec. 56 (BIA 2001), after the immigration judge’s decision in 2000. This contention fails because petitioner has not demonstrated that the IJ’s interpretation of hardship falls outside of the broad range authorized by statute. See Ramirez-Perez, 336 F.3d at 1006-07.
We lack jurisdiction to review whether the BIA improperly streamlined this case in which only the discretionary hardship determination is in dispute. See Falcon Carriche v. Ashcroft, 350 F.3d 845, 854 (9th Cir.2003); Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003).
The Clerk is directed to stay the mandate pending the resolution of Desta v. *580Ashcroft, No. 03-70477, and further order of this Court.
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.